United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
      __________

      No. 01-3259
      __________

United States of America,              *
                                       *
      Appellee,                        *
                                       *
      v.                               *
                                       *
Andrew Anthony Belcher,                *
                                       *
      Appellant.                       *

                                           Appeals from the United States
      __________                           District Court for the Western
                                           District of Arkansas.
      No. 01-3524
      __________

United States of America,             *
                                      *
            Appellee,                 *
                                      *
      v.                              *
                                      *
Garfield Anthony Walters,             *
                                      *
            Appellant.                *
                                   ________

                             Submitted: March 12, 2002

                                 Filed: May 1, 2002
                                  ___________
Before MCMILLIAN, HEANEY and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                         ___________

MORRIS SHEPPARD ARNOLD, Circuit Judge.

       After Andrew Walters and Garfield Belcher's truck stopped at a weigh station,
Sergeant Tim Culver of the Arkansas Highway Police asked to review their log book
and to see their bills of lading. Upon reviewing the log book, Sergeant Culver
pressed them again for their bills of lading, but they gave evasive responses, finally
admitting that they did not have any. Sergeant Culver then inquired about their
prospects for picking up a load, and he found suspicious their explanation that they
were headed to Little Rock to call a broker about one. When Sergeant Culver
requested permission to search the truck, the defendants refused, whereupon he asked
for a dog to be brought to the scene. After the dog alerted by scratching the driver's
door and the rear of the truck, Sergeant Culver and another officer searched the truck
and found almost 1400 pounds of marijuana.

       The defendants were charged with aiding and abetting the possession of
marijuana with the intent to distribute it. See 21 U.S.C. § 841(a)(1); 18 U.S.C. § 2(a).
The district court denied the defendants' motion to suppress the marijuana found in
the truck, and they then entered conditional guilty pleas under Fed. R. Crim. P.
11(a)(2), reserving their right to appeal the ruling on the suppression motion. After
sentencing, the defendants filed this appeal contending that the police officers' search
violated the fourth amendment. Mr. Walters also asserts that he was incorrectly
sentenced. We reverse the district court's order denying the defendants' motion to
suppress.

                                          I.
     The district court's determination that a search was reasonable under the fourth
amendment is reviewed de novo. See United States v. Carrate, 122 F.3d 666, 668

                                          -2-
(8th Cir. 1997); United States v. Dodson, 109 F.3d 486, 488 (8th Cir. 1997). The
appellants concede that Sergeant Culver was justified in stopping their truck under
the so-called "regulatory search exception" to the fourth amendment. See New York
v. Burger, 482 U.S. 691, 703 (1987). The issue before us is whether the trooper's
actions following the stop were constitutional.

       Under the Arkansas Motor Carrier Act, officers may stop and inspect carriers
to determine whether the carrier and the carrier's operator are in compliance with
rules and regulations "with respect to safety of operations and equipment," Ark. Code
Ann. § 23-13-217(c)(1)(A) and (B). They may inspect documents that the carrier's
operator must carry, including but not limited to duty status and service records. See
Ark. Code Ann. § 23-13-217(c)(1)(A). The statute, however, permits officers to ask
for and inspect bills of lading only "[u]pon reasonable belief that any motor vehicle
is being operated in violation" of Arkansas's regulations. See Ark. Code Ann. § 23-
13-217(d)(2). Sergeant Culver, as the government concedes, told Mr. Walters that
he wanted to see the truck's bills of lading, log book, and the driver's license as soon
as Mr. Walters went inside the weigh station. But at this point Sergeant Culver had
no legal justification for asking for bills of lading because he had no grounds for
believing that the truck was not in compliance with Arkansas's regulations. His
request therefore violated the terms of the regulatory statute.

       Sergeant Culver asked Mr. Walters for the bills of lading for a second time
upon inspecting the log book that showed that the truck had been off duty in Phoenix,
Arizona, for the previous week. The government contends that the fact that the truck
was not in service for one week and the fact that it was from out of town gave rise to
a suspicion that it was in violation of the Arkansas regulations. But in our judgment,
these facts do not give rise to any inference that the truck itself was unsafe, or that it
was carrying goods unauthorized by the regulations, or that the operators did not have
the required documentation. In sum, Sergeant Culver's second inquiry for the bills
of lading, like his first one, was not based upon reasonable suspicion that the truck

                                           -3-
was being operated in violation of Arkansas law. His request once again exceeded
what the relevant regulatory statute allowed.

       The government would have us analyze this case under Terry v. Ohio, 392 U.S.
1, 19-20 (1968), contending that once we conclude that an initial traffic stop is
justified, the question becomes whether an officer's later actions are reasonably
related to the circumstances justifying the initial stop. We express some doubt as to
whether Terry is apposite when an officer exceeds the scope of a regulatory statute
during a regulatory stop, but we believe, in any case, that Sergeant Culver's inquiries
were not reasonable under Terry and hence the detention of the defendants' truck after
the purposes of the stop had been satisfied was unconstitutional. See United States
v. Jones, 269 F.3d 919, 929 (8th Cir. 2001).

        As an initial matter, we note that state law "can be relevant in determining what
is reasonable under the Fourth Amendment." Bissonette v. Haig, 800 F.2d 812, 815
(8th Cir. 1986) (en banc), aff'd by operation of law, 485 U.S. 264 (1988). While it
is true that the "Constitution is conceptually and practically distinct" from any statute,
the reasonableness of government action must be judged "against a background or
matrix of societal expectations and assumptions." Id. at 814. Statutes, which are
"prima facie evidence of what society as a whole regards as reasonable," are among
the sources courts should look to in assessing the reasonableness of governmental
action. Id. Since Sergeant Culver's inquiries were forbidden by Arkansas state law,
we think that they were presumptively unreasonable.

       Even if Sergeant Culver's inquiries were not presumptively unreasonable
because of their illegality under Arkansas law, we see no basis for a conclusion that
his questions were reasonably related to the purpose of the initial stop. In United
States v. Barahona, 990 F.2d 412, 416 (8th Cir. 1993), we held that an officer who
stopped a vehicle for a traffic violation was permitted to ask for the driver's license
and to inquire about the driver's destination and purpose. These inquiries were

                                           -4-
permissible in that case because they were "reasonably related to ascertaining" the
reasons for the defendant's "erratic driving" and to averting dangers that he might
pose to others on the road. Id. In contrast, Sergeant Culver's suspicionless inquiries
about the goods in the defendants' truck, in our view, have almost no relation, if any,
to determining whether defendants and their truck were in compliance, in the words
of the statute, with regulations having to do with "safety of operations and
equipment," Ark. Stat. Ann. § 23-13-217(c)(1). It is hard to see, moreover, how such
suspicionless inquiries can be reasonably related to ensuring compliance with a
regulatory scheme when the very scheme itself prohibits them.

       Because Sergeant Culver's questions were unreasonable and because he had no
reason to suspect criminal activity before asking them, his continued detention of the
truck after the purpose of the stop had been satisfied violated the fourth amendment.
Defendants' evasive responses to Sergeant Culver's inquiries for bills of lading and
their painstaking attempts to explain why their truck had no goods might well have
raised a reasonable suspicion of criminal activity. Cf. United States v. Johnson,
No. 01-3010, 2002 WL 467183, at *1 - *4 (8th Cir. Mar. 27, 2002). But when these
statements are excluded from the factual mix, as they must be because they were
made in response to unreasonable questions, Sergeant Culver did not have a sufficient
basis for detaining the truck: All he knew was that the truck had not been in service
for a week and that it was from out of town. These facts are insufficient to give rise
to a suspicion of criminal activity because they do not distinguish the defendants from
"a very large category of presumably innocent travelers," Reid v. Georgia, 448 U.S.
438, 441 (1980) (per curiam).

       In short, we are inclined to the view that what began as a regulatory stop, as a
result of Sergeant Culver's unreasonable inquiries, turned into a stop for the purpose
of general crime control. But the Supreme Court has warned that administrative stops
must not be allowed to become pretexts for "general crime control" or occasions "for



                                         -5-
the ordinary enterprise of investigating crime." See City of Indianapolis v. Edmond,
531 U.S. 32, 41-44, 47 (2000).

       We are aware that the fact that Sergeant Culver violated the defendants' fourth
amendment rights by detaining their truck does not necessarily mean that the
evidence that was seized from it should be suppressed. Rather, the question in a case
like this is " 'whether, granting establishment of the primary illegality, the evidence
to which instant objection is made has been come at by exploitation of that illegality
or instead by means sufficiently distinguishable to be purged of the primary taint.' "
Wong Sun v. United States, 371 U.S. 471, 487-88 (1963) (quoting J. Maguire,
Evidence of Guilt 221 (1959)).

      We have held, for instance, conforming to Wong Sun, that a consent to a search
may purge an illegal stop or detention of its primary taint and render the evidence
uncovered pursuant to the search admissible. See United States v. McGill, 125 F.3d
642, 644 (8th Cir. 1997), cert. denied, 522 U.S. 1141 (1998); United States v.
Thomas, 83 F.3d 259, 260-61 (8th Cir. 1996), cert. denied, 528 U.S. 1066 (1999).
But in the present case the defendants explicitly refused consent, and there were no
other events that intervened between the unconstitutional detention and the search
that could purge the evidence seized from the taint of the initial illegality. The
evidence, therefore, must be suppressed.

                                        II.
      Because Mr. Walters's arguments regarding his sentence may be rendered moot
by subsequent events, we decline to consider them.

                                        III.
      For the reasons indicated, we reverse the district court's decision to deny the
motion to suppress, and we remand to the court for further proceedings not
inconsistent with this opinion.


                                         -6-
A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -7-